948 F.2d 781
138 L.R.R.M. (BNA) 2760, 292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Oscar H. MENDOZA, et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 90-1589.
United States Court of Appeals, District of Columbia Circuit.
Oct. 2, 1991.

Before BUCKLEY, D.H. GINSBURG and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the administrative record from the National Labor Relations Board and on the briefs and oral argument of counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.R. 14(c).


2
Petitioners, former employees of Phelps Dodge Refining Corporation, seek review of an order of the Board dismissing Petitioners' unfair labor practice complaint.   Petitioners challenge the Board's interpretation of Phelps Dodge's disability plan as it relates to former strikers.   Substantially for the reasons appearing in the Board's decision, we agree with the Board's interpretation of the contract.   It is therefore


3
ORDERED and ADJUDGED that the petition to review is denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).